Case 3:19-cv-04753-AET-TJB Document 18-25 Filed 02/20/19 Page 1 of 3 PageID: 1498




                   EXHIBIT
                     21
Case 3:19-cv-04753-AET-TJB Document 18-25 Filed 02/20/19 Page 2 of 3 PageID: 1499



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION



  DEFENSE DISTRIBUTED and SECOND §                       Case No. 1:18-CV-637-RP
  AMENDMENT FOUNDATION,INC.,     §
                                 §
                Plaintiffs,      §
                                 §
                 V.              §
                               . §
  GURBIR GREWAL,et al,           §
                                 §
                            Defendants.        §



                         DECLARATION OF ALAN GOTTLIEB


        I, Alan Gottlieb, declare:

           1.   I am a citizen of the United States and a resident of the State of

  Washington.
        2.      I am the Executive Vice President of the Second Amendment Foundation,
  Inc.("SAF").

        3.      SAF is a non-profit membership organization incorporated under the laws
  of Washington with its principal place of business in Bellevue, Washington.
        4.      SAF has over 650,000 members and supporters nationwide, including
  Texas.

         5.     The purposes of SAF include education, research, publishing and legal
  action focusing on the constitutional right to privately own and possess firearms, and the
  consequences of gun control.
        6.      The issues raised by, and consequences of. Defendants' threats against
  Defense Distributed, are of great interest to SAP's constituency.
Case 3:19-cv-04753-AET-TJB Document 18-25 Filed 02/20/19 Page 3 of 3 PageID: 1500




           7.     Many law-abiding and responsible adult SAF members and supporters
  would access, study, share, modify, and learn from the digital firearms information
  published and republished by Defense Distributed, as well as similar information related
  to firearms that they or others have created, to include computer assisted design("CAD")
  files.

           8.     SAF members would create, share, publish, and republish digital firearms
  information, to include CAD files.

           9.     In furtherance of SAP's mission, and to serve its members and the public,
  SAF would publish, republish, and promote, on the Internet, the free distribution of
  Defense Distributed's digital firearms files, and allow its members and others to upload
  their own digital firearms files to SAP's servers for Internet publication. SAF is presently
  refraining from doing so only owing to the Defendants' threats against Defense
  Distributed.

           10.    SAF is proud to bring this action on behalf of its members.


           I declare under penalty of perjury that the foregoing is true and correct.

                             "Ik
           DATED this ^^ day of November,2018.




                                              Alan Gottlieb
